DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Fig. 2 is objected to because the element numbers -232 appear to be reversed from what is disclosed in the specification, which recites at paragraph [0041] “vertical dimensions 232” and “horizontal dimensions ”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1, 15, and 20, the claims each recite a plurality of connectors aligned in the same direction, perpendicular to a user interface. However, this limitation appears to be a recitation of new matter as there appears to be no disclosure of such a perpendicular alignment of connectors. For example, as shown in Fig. 2, connectors 214-216 are arranged adjacent to and below user interface 234, but do not appear to be “perpendicular” to the interface.
	Regarding claims 2-14 and 16-19, the claims are rejected due to dependence upon rejected claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 11-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund (US 2016/0195296) in view of Vie (US 2015/0184921).
	As to claim 1, Hoglund teaches a device comprising:
	a housing (Fig. 2; paragraph 48; claim 1, line 4);
	processing circuitry positioned within the housing (paragraph 37);
	a user interface 12, comprising a display 16 and controls 18-26 operatively coupled to the processing circuitry, arranged such that the display 16 and controls 18-26 are viewed and operated from a direction perpendicular to the user interface 12 (Figs. 1-2; note that a user of the device would view and operate the device from a direction that is perpendicular to the surface of the interface 12); and
	a plurality of electrical connectors 48 operatively coupled to the processing circuitry and supported by the housing (Fig. 2; paragraph 45);
	wherein the plurality of connectors 48 is arranged adjacent to the user interface 12 and each connector of the plurality of connectors 48 is aligned in the same direction, perpendicular to the user interface 12 (Fig. 2; note that interface 12 extends horizontally and connectors 48 extend vertically and thus are considered to be perpendicularly arranged). 
	Hoglund teaches the connectors 48 being configured to connect to HVAC equipment (paragraph 45), but does not explicitly teach a first connector providing power to an auxiliary heat exchanger and a second connector receiving a signal from a temperature sensor, wherein the processing circuitry is configured to control a defrost cycle for a heat pump based on a defrost approach of the heat pump. However, Vie teaches a device wherein a first connector 214 of a plurality of connectors is configured to provide power to an auxiliary heat exchanger 120 (paragraph 41) and a second connector 202 of the plurality of connectors is configured to receive a signal from a temperature sensor 122 (paragraph 40). Furthermore, Vie teaches utilizing processing circuitry  to control a defrost cycle for a heat pump based on a defrost approach of the heat pump (paragraphs 30-33). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hoglund to utilize a first connector of the plurality of connectors 48 to provide power to an auxiliary heat exchanger and a second connector of the plurality of connectors 48 to receive a signal from a temperature sensor, wherein the processing circuitry is configured to control a defrost cycle for a heat pump based on a defrost approach of the heat pump in the manner as claimed and taught by Vie, because it would improve the functionality of the device of Hoglund by providing the capability to perform defrost operations and thus preventing inefficiency as a result of frost conditions. 
	As to claim 2, Vie teaches the circuitry being configured to control the defrost cycle in a timing mode, wherein the circuitry is configured to initiate a defrost cycle based on an accumulated run time of the heat pump, and wherein the defrost cycle comprises a defrost mode (paragraphs 35 and 61).
	As to claim 3, Vie teaches exiting the defrost mode after a set length of time (paragraphs 32, 57, and 61).
	As to claim 4, Vie teaches operation in a demand mode, wherein the circuitry  controls the heat pump to enter a defrost mode based on a signal from a plurality of sensors (paragraph 33).
	As to claim 5, Vie teaches that one of the sensors is the temperature sensor 122 which is configured to send a signal to the circuitry indicating a temperature of a coil 104 of the heat pump (paragraph 33). 
	As to claim 6, Vie teaches that the circuitry is configured to initiate the defrost cycle based on a period of time while the coil is below a threshold coil temperature (paragraph 35).
	As to claim 7, Vie teaches the temperature sensor 122 as a first sensor and temperature sensor 124 as a second sensor configured to measure outdoor air temperature, wherein the defrost cycle is initiated based on a difference between the measured coil temperature and the measured outdoor air temperature (paragraph 33).
	As to claim 8, Vie teaches utilizing an internal clock (paragraph 44) as a fail-safe timer to terminate the defrost mode after a set length of time (paragraphs 32, 57, and 61).
	As to claim 11, Vie teaches the circuitry configured to automatically switch between cooling and heating modes using a reversing valve 116 (paragraphs 25 and 32).
	As to claim 12, Vie teaches stopping a fan 114 during defrost (paragraph 30) but does not explicitly teach using a relay to stop the fan. However, Official Notice is taken that it is well known in the art to use relays for electrical control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hoglund to use a relay for fan control in order to provide a system capable of using a small amount of control signal power to control a fan that uses a large amount of power.
	As to claims 15-18, Hoglund, as modified, also teaches the limitations of claims 15-18 for the same reasons as discussed in the rejections above.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund and Vie as applied in the rejections discussed above, and further in view of Nelson (US 4,538,420).
	As to claims 9 and 19, Hoglund, as modified, does not explicitly teach first and second pressure sensors, wherein the circuitry  is configured to initiate the defrost mode based on a pressure differential as claimed. However, Vie does broadly teach the use of pressure sensors connected to the circuitry 230 for the purpose of initiating a defrost operation (paragraph 34). Furthermore, Nelson teaches that it is known to utilize pressure sensors 21-22 to detect a pressure differential between two points in the system and initiate a defrost cycle based on a pressure difference between the sensors 21-22 satisfying a predetermined pressure threshold (col. 5, lines 5-20). Nelson also teaches that the use of temperature and pressure sensors for detecting frost formation is interchangeable (col. 2, lines 45-51). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hoglund by utilizing pressure sensors as taught by Nelson to initiate defrost operations based on a pressure differential in the manner as claimed because it would provide a means of control known to be effective for detecting a frost buildup at the exchanger and thus ensure that proper system operation can be provided. 
	As to claim 10, Nelson teaches placing the sensors 21-22 at input and output sides of outdoor coil 14 (Fig. 1).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund and Vie as applied in the rejections discussed above, and further in view of Liu (US 2010/0099357).
	As to claims 13-14, the modified apparatus includes a main circuit board 201 as taught by Vie, but does not explicitly teach a second circuit board configured to be stacked with the main circuit board 201 and including an option for wireless communication. However, Liu teaches that it is known to stack a wireless network chip onto another circuit (paragraph 39). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Hoglund to include a second circuit board for wireless communication stacked on a main circuit board as claimed and taught by Liu because it would result in increased convenience by reducing the need for installation of connection wiring while maintaining a compact circuit board construction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Vie and Topper (US 6,205,800).
	As to claim 20, Hoglund, as modified and discussed in the rejections above, teaches most of the limitations of the claim as discussed in the rejections above. Hoglund does not explicitly teach operating the defrost controller in the timing mode at a second time where it is determined that one of the sensors is not providing a measurement. However, Topper teaches that it is known to operate in a timed defrosting mode when there is a sensor failure (col. 9, lines 50-55). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vie to operate in the timing mode when the sensors do not provide a measurement as taught by Topper in order to prevent poor system performance as a result of undetected excessive frost accumulation.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the examiner agrees that the motivation of a thermostat configuration in Hoglund that is easy and intuitive to configure and use is directed to the user interface and not the electrical connectors. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hoglund (US 2016/0195296).
The applicant also argues that the connectors 48 of Hoglund are not arranged perpendicularly to the user interface 12. The examiner respectfully disagrees. It is noted that in Fig. 2 interface 12 extends horizontally and connectors 48 extend vertically and thus are considered to be perpendicularly arranged.
Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763